

115 S3003 IS: Inspector General Access Act of 2018
U.S. Senate
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3003IN THE SENATE OF THE UNITED STATESJune 6, 2018Mr. Lee (for himself, Mr. Grassley, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Inspector General Act of 1978 relative to the powers of the Department of Justice
			 Inspector General.
	
 1.Short titleThis Act may be cited as the Inspector General Access Act of 2018. 2.Investigations of Department of Justice personnelSection 8E of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)in subsection (b)— (A)in paragraph (2), by striking and paragraph (3);
 (B)by striking paragraph (3); (C)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and
 (D)in paragraph (4), as redesignated, by striking paragraph (4) and inserting paragraph (3); and
 (2)in subsection (d), by striking , except with respect to allegations described in subsection (b)(3),.